UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MIGUEL DIAZ,

              Plaintiff,

       v.                                               19-CV-6872 CJS
                                                        DECISION AND ORDER
 BRANDON ROBERTS, JOESPH
 NOETH, ANOTHONY ANNUCCI, A.
 SNYDER, L. BUSH, DR. JOHN
 MORLEY, S. SKAWENSKI, and JOHN
 DOES 1-7

              Defendants.



      Plaintiff Miguel Diaz, a state prisoner presently housed at the Attica Correctional

Facility in Attica, New York, has filed a pro se Complaint under 42 U.S.C. § 1983 alleging

claims against Bandon Roberts, Joseph Noeth, Anthony Annucci, A. Snyder, L. Bush, Dr.

John Morley, S. Skawenski, and John Does 1-7 (Docket (“Dkt.”) No. 1.) He has submitted

an application to proceed in forma pauperis and has filed a signed authorization. (Dkt.

No. 2.) He has also filed a motion for appointment of counsel (Dkt. No. 3).


                                     DISCUSSION


      Because Diaz has met the statutory requirements of 28 U.S.C. § 1915(a) and filed

the required authorization, (Dkt. No. 2), he is granted permission to proceed in forma

pauperis. Therefore, under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), this Court must

screen the Complaint.

      Section 1915 “provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)
(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The Court shall dismiss a

Complaint in a civil action in which a prisoner seeks redress from a governmental entity,

or an officer or employee of a governmental entity, if the Court determines that the action

(1) fails to state a claim upon which relief may be granted or (2) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)-(2).

Generally, the Court will afford a pro se plaintiff an opportunity to amend or to be heard

prior to dismissal “unless the court can rule out any possibility, however unlikely it might

be, that an amended complaint would succeed in stating a claim.” Abbas, 480 F.3d at

639 (internal quotation marks omitted). But leave to amend pleadings may be denied

when any amendment would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d

Cir. 2000).


   I.      Factual Allegations

        On October 8, 2019, Diaz was in Attica observation waiting to be treated when he

was physically and sexually assaulted by the correctional officer Defendants. (Dkt. No. 1

at 6.) Diaz was beaten to the ground and while on the ground, one of the correctional

officers inserted either a finger or a walkie talkie antenna into his rectum. (Id.) As a result,

he suffered a temporary paralysis of both legs that lasted almost twelve hours. (Id.) All

of the officers except Snyder and Skawenski wore masks and helmets making it

impossible for Diaz to identify them. (Id.) Diaz identified Roberts after he removed his

helmet. (Id.) Noeth and Annucci oversee and approve all actions and were aware of

prior assaults.

        After he was assaulted, Diaz was taken to the infirmary where he was seen by

Nurse Bush for possible treatment. (Id. at 7.) Despite Diaz’ inability to stand or walk and


                                               2
the fact that there was blood in his stool which lasted ten days, Bush told Diaz he was

fine and she walked away without examining or treating him. 1 (Id.)

          Diaz alleges claims for excessive force, failure to protect and failure to provide

medical treatment.

    II.      Standard of Review

          In evaluating the Complaint, the Court must accept all factual allegations as true

and must draw all inferences in the plaintiff's favor. See Larkin v. Savage, 318 F.3d 138,

139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999).

“Specific facts are not necessary,” and the plaintiff “need only ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus,

551 U.S. 89, 93, (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal quotation marks and citation omitted); see also Boykin v. Keycorp, 521 F.3d 202,

213 (2d Cir 2008) (discussing pleading standard in pro se cases after Twombly: “even

after Twombly, dismissal of a pro se claim as insufficiently pleaded is appropriate only in

the most unsustainable of cases.”). Although “a court is obliged to construe [pro se]

pleadings liberally, particularly when they allege civil rights violations,” McEachin v.

McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even pleadings submitted pro se must meet

the notice requirements of Rule 8 of the Federal Rules of Civil Procedure. Wynder v.

McMahon, 360 F.3d 73 (2d Cir. 2004).




1 In the exhibits attached to the Complaint, an “Ambulatory Health Record Progress Note,” not written by

Bush, suggests that Diaz refused to be examined (Dkt. No. 1 at 9), however Diaz denies that he ever
refused to be examined (Id. at 15.) As it is required to do at this juncture, the Court assumes Diaz’s
allegations as true. See Larkin, 318 F.3d at 139.


                                                   3
   III.        Analysis

          “To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States.” Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997)

(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir.1994)). “Section 1983 itself

creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing

City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).


          A.     Defendants Noeth, Annucci and Morley

          Diaz does not set forth any allegations to suggest that Noeth and Annucci were

personally involved in the October 8, 2019 assault against him. Nor does he allege that

Morley was personally involved in denying him medical care.

          In order to establish a claim against a defendant in a § 1983 action, the plaintiff

must allege that the defendant had some personal involvement in the allegedly unlawful

conduct. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). In other words, supervisory

officials may not be held liable merely because they held a position of authority. Black v.

Coughlin, 76 F.3d 72, 74 (2d Cir. 1996). That Noeth and Annucci oversee the Defendant

correctional officers’ actions or were aware of prior assaults is insufficient to demonstrate

that they were personally involved in, or even aware of, the October 8, 2019 assault

against Diaz. Likewise, that Morley oversees medical staff employed by DOCCS, is

insufficient to demonstrate that he was personally involved in denying Diaz medical care.

Since Diaz has not set forth any allegations to suggest that Noeth, Annucci or Morley


                                               4
were personally involved in the complained-of events, they must be dismissed and

terminated as Defendants from this action. Although Diaz attaches as exhibits to his

Complaint letters he wrote to Noeth, Annucci, and Morley to which they did not respond,

Diaz cannot establish § 1983 liability based solely on their failure to respond to his letters.

“Generally, the allegation that a supervisory official ignored a prisoner’s letter protesting

unconstitutional conduct is not itself sufficient to allege the personal involvement of the

official so as to create liability under § 1983.” Gayle v. Lucas, 1998 WL 148416, at *4

(S.D.N.Y. 1998). Cf. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (plaintiff’s

allegation that the superintendent of a correctional facility did not respond to his letter of

his complaint did not raise a triable issue of fact where the contents of the letter were not

specified); Davis v. City of New York, 2000 WL 1877045. *9 (S.D.N.Y. 2000) (finding no

personal involvement where supervisory official ignored letter of protest and had no other

involvement in the alleged constitutional deprivation); Richardson v. Coughlin, 101 F.

Supp.2d 127, 132-133 (W.D.N.Y. 2000) (granting summary judgment to supervisory

official on ground that no personal involvement in constitutional violation shown where

defendant merely ignored prisoner’s letter of complaint); Pritchett v. Artuz, 2000 WL 4157,

at *6 (S.D.N.Y. 2000) (finding no personal involvement and thus no § 1983 liability where

supervisory official ignored prisoner’s letter of complaint); Thomas v. Coombe, 1998 WL

391143, at *6 (S.D.N.Y. 1998) (“the fact that an official ignored a letter alleging

unconstitutional conduct is not enough to establish personal involvement”); Higgins v.

Artuz, 1997 WL 466505, at *7 (S.D.N.Y. 1997) (same) (collecting cases); Kopec v.

Coughlin, 767 F. Supp. 463, 466 (S.D.N.Y. 1990), vacated on other grounds, 922 F.2d

152 (2d Cir. 1991) (holding that failure to respond to plaintiff's letter requesting help does



                                              5
not in itself evince deliberate indifference to plaintiff’s medical needs); Garrido v.

Coughlin, 716 F. Supp. 98, 100 (S.D.N.Y. 1989) (complaint against DOCS Commissioner

dismissed where his only alleged connection to the case was that “he ignored [plaintiff's]

letter of protest and request for an investigation of the allegations in [the] action”).

       B.     Eighth Amendment Violations

              1. Correctional Officers

       Diaz alleges that Roberts, Snyder, Skawenski and Does 1-7 used excessive force

against him when they beat him and inserted something into his rectum. He also alleges

that the correctional officer Defendants failed to protect him from being assaulted.

       The Eighth Amendment prohibition against cruel and unusual punishment

encompasses the use of excessive force against an inmate, who must prove two

components: (1) subjectively, that the defendant acted wantonly and in bad faith, and

(2) objectively, that the Defendant’s actions violated “contemporary standards of

decency.” Blyden v. Mancusi, 186 F.3d 252, 262–63 (2d Cir. 1999) (internal quotations

omitted) (citing Hudson v. McMillian, 503 U.S. 1, 8 (1992)).

       The key inquiry into a claim of excessive force is “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Hudson, 503 U.S. at 7 (citing Whitley v. Albers, 475 U.S. 312, 321–22 (1986));

see also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (“[t]he Supreme Court has




                                               6
emphasized that the nature of the force applied is the core judicial inquiry in excessive

force cases—not whether a certain quantum of injury was sustained.”).

       At this juncture, the facts alleged in the Complaint are sufficient to serve this claim

on Roberts, Snyder, Skawenski and Does 1-7. 2

       Diaz’s failure to protect claim is, however, insufficient for service.

       Prison officials are required to take reasonable measures to guarantee the safety

of inmates in their custody. Farmer v. Brennan, 511 U.S. 825, 837 (1970). The failure of

corrections officers to employ reasonable measures to protect an inmate from violence

by others may rise to the level of an Eighth Amendment violation. See Ayers v. Coughlin,

780 F.2d 205, 209 (2d Cir. 1985). “Failure to intercede results in liability where an officer




       2Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997)(per curiam), the Court
requests that the New York State Attorney General’s Office ascertain the full name of the
seven Doe Defendants who were present at the October 8, 2019 incident about which
Diaz complains. The Attorney General’s Office is also requested to provide the address
where he or she can currently be served. The Attorney General’s Office need not
undertake to defend or indemnify this individual at this juncture.

       The Attorney General’s Office is hereby requested to produce the information
specified above within 35 days of the date of this order. The information shall be
forwarded to the Court’s Pro Se Unit, United States District Court, 2120 Kenneth B.
Keating Federal Building, 100 State Street, Rochester, New York 14614. Once this
information is provided, Diaz’s Complaint shall be deemed amended to reflect the full
name of the John Doe Defendants, a summons shall issue and the Defendants shall be
served.

      The Clerk of the Court is also directed to forward a copy of this Order by email to
Michael Russo, Assistant Attorney General in Charge, Buffalo Regional Office
<Michael.Russo@ag.ny.gov>.



                                              7
observes excessive force being used or has reason to know that it will be.” Curley v. Vill.

of Suffern, 268 F.3d 65, 72 (2d Cir. 2001).

       In order to succeed on a claim of failure to protect, the inmate “must establish both

that a substantial risk to his safety actually existed and that the offending [defendant]

knew of and consciously disregarded that risk.” Walsh v. Goord, No. 07-CV-0246, 2007

WL 1572146, at *9 (W.D.N.Y. May 23, 2007) (quoting Farmer, 511 at 837). In addition, a

failure-to-protect claim requires a showing that prison officials acted with “deliberate

indifference” to the inmate’s safety. Morales v. New York State Dep’t of Corr., 842 F.2d

27, 30 (2d Cir. 1988).

       Diaz does not set forth any facts to suggest that any of the correctional officer

Defendants failed to protect him from the October 8, 2019 incident. As such, this claim

is dismissed without prejudice and with leave to amend as discussed below.


              2. Nurse Bush

       Diaz alleges that Bush failed to provide any medical treatment after he was

assaulted despite the temporary paralysis of both his legs and the presence of blood in

his stool.

       To substantiate an Eighth Amendment, claim for inadequate medical treatment, a

prisoner must prove that the defendant was deliberately indifferent to his serious medical

needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); see also Hill v. Curcione, 657

F.3d 116, 122 (2d Cir. 2011). As with Diaz’s other Eighth Amendment claims, “[t]he

standard for deliberate indifference includes a subjective component and an objective

component.” Hill, 657 F.3d at 122. “Subjectively, the official charged with deliberate

indifference must act with a sufficiently culpable state of mind.” Id. (internal quotation


                                              8
marks omitted). “The objective component requires that the alleged deprivation must be

sufficiently serious, in the sense that a condition of urgency, one that may produce death,

degeneration, or extreme pain exists.” Id. (internal quotation marks omitted).

       The Second Circuit employs a two-part inquiry to determine whether an alleged

deprivation is objectively serious. See Salahuddin v. Goord, 467 F.3d 263, 279–80 (2d

Cir. 2006). “The first inquiry is whether the prisoner was actually deprived of adequate

medical care.” Id. at 279. The second inquiry asks, “whether the inadequacy in medical

care is sufficiently serious.” Id. at 280.

       At this juncture, the facts alleged in the Complaint are sufficient to serve this claim

on Bush.


       C.      Leave to Amend

       Should Diaz seek to pursue one or more of the claims dismissed without prejudice

by the Court herein, he must file an Amended Complaint. Any Amended Complaint, which

shall supersede and replace the original Complaint in its entirety, must allege claims of

misconduct or wrongdoing against each named defendant which Diaz has a legal right to

pursue, and over which the Court may properly exercise jurisdiction. Any Amended

Complaint filed by Diaz must also comply with the pleading requirements of Rules 8 and

10 of the Federal Rules of Civil Procedure and will be subject to review by the Court

pursuant to 28 U.S.C. § § 1915(e)(2)(B) and 1915A in the same manner as the Complaint

was reviewed herein.

       D.      Valentin Order

       Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997)(per curiam), the Court

requests that the New York State Attorney General’s Office ascertain the full name of the


                                              9
seven Doe Defendants who were present at the October 8, 2019 incident about which

Diaz complains. The Attorney General’s Office is also requested to provide the address

where he or she can currently be served. The Attorney General’s Office need not

undertake to defend or indemnify this individual at this juncture.

       The Attorney General’s Office is hereby requested to produce the information

specified above within 35 days of the date of this order.        The information shall be

forwarded to the Court’s Pro Se Unit, United States District Court, 2120 Kenneth B.

Keating Federal Building, 100 State Street, Rochester, New York 14614. Once this

information is provided, Diaz’s Complaint shall be deemed amended to reflect the full

name of the John Doe Defendants, a summons shall issue and the Defendants shall be

served.

       The Clerk of the Court is also directed to forward a copy of this Order by email to

Michael Russo, Assistant Attorney General in Charge, Buffalo Regional Office

<Michael.Russo@ag.ny.gov>.

                                         CONCLUSION

       For the reasons set forth above, Diaz may proceed on his excessive force claim

against Roberts, Snyder, Skawenski and Does 1-7 and his claim for denial of medical

treatment against Bush. His claims against Noeth, Annucci and Morley are dismissed

with prejudice and without leave to amend. His failure to protect claim against Roberts,

Snyder, Skawenski and Does 1-7 will be dismissed under 28 U.S.C. § 1915(e)(2)(B) and

1915A(b) unless he files an Amended Complaint within thirty-five days of the date of

this order which includes the necessary allegations as directed above and in a manner

that complies with Rules 8 and 10 of the Federal Rules of Civil Procedure.



                                            10
       Diaz is advised that an Amended Complaint is intended to completely replace the

prior Complaint in the action, and thus it “renders [any prior complaint] of no legal effect.”

International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert. denied sub

nom., Vesco & Co., Inc. v. International Controls Corp., 434 U.S. 1014 (1978); see also

Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Therefore, any

Amended Complaint must include all allegations against each of the defendants so that

the Amended Complaint stands alone as the only Complaint that the defendants must

answer in this action.

                                           ORDER
       In light of the above,

       IT HEREBY IS ORDERED that Diaz’s motion to proceed in forma pauperis is

granted; and it is further

       ORDERED that Diaz’s motion for the appointment of counsel is denied as

premature; 3 and it is further

       ORDERED that the Clerk of Court shall terminate Noeth, Annucci, and Morley as

defendants from this action; and it is further

       ORDERED that Diaz is granted leave to file an Amended Complaint as directed

above no later than thirty-five days after the date of this order; and it is further

       ORDERED that if Diaz does not timely file an Amended Complaint as directed

above, all claims that are insufficient for service, as described above, shall be dismissed


       3 There is insufficient information before the Court at this time to make the
necessary assessment of Diaz’s claims under the standards promulgated by Hendricks
v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), and Hodge v. Police Officers, 802 F.2d
58 (2d Cir. 1986), as no issue has yet to be joined. Therefore, Diaz’s motion for
appointment of counsel is denied without prejudice at this time. It is Diaz’s responsibility
to retain an attorney or press forward with this lawsuit pro se. 28 U.S.C. § 1654

                                              11
with prejudice without further order of the Court; and all claims deemed sufficient for

service, as described above, shall be served on the Defendants as explained below; and

it is further

         ORDERED that, if Diaz does not timely file an Amended Complaint, the Clerk of

Court is directed to cause the United States Marshal to serve copies of the Summons,

Complaint and this Order on Defendants Roberts, Snyder, Skawenski, Does 1-7, once

identified, and Bush without Diaz’s payment therefor, unpaid fees to be recoverable if this

action terminates by monetary award in Diaz’s favor; and it is further

         ORDERED, that, if Diaz does not timely file an Amended Complaint and the

Complaint is served as directed above, the Clerk of Court is directed to forward a copy of

the Summons, Complaint and this Order by email to Ted O’Brien Assistant Attorney

General in Charge, Rochester Regional Office <Ted.O’Brien@ag.ny.gov>; 4

         SO ORDERED.

Dated:          March 4, 2020
                Rochester, New York

                                                     /s/ Charles J. Siragusa
                                                    CHARLES J. SIRAGUSA
                                                    UNITED STATES DISTRICT JUDGE




4 Pursuant to a Standing Order of Court, filed September 28, 2012, a defendant will have 60 days to file

and serve an answer or other responsive pleading, see Fed. R. Civ. P 12(a)-(b), if the defendant or the
defendant’s agent has returned an Acknowledgement of Receipt of Service by Mail Form within 30 days of
receipt of the summons and complaint by mail pursuant to N.Y.C.P.LR. § 312-a.


                                                  12
